Citation Nr: 9906348	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1967.  Thereafter, he served as a reservist with the 
Army National Guard from November 1974 to November 1991, 
which also included a period of active duty from November 
1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a bilateral eye disorder.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  

This claim was originally presented to the Board in October 
1997.  At that time, several other service connection issues 
were before the Board.  These claims were all remanded by the 
Board at that time, and in a July 1998 rating decision, the 
RO granted the veteran service connection for all 
disabilities for which it was sought, except for a bilateral 
eye disability.  Thus, this is the sole issue which returns 
to the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he has a current bilateral eye 
disability which was first incurred on active duty in the 
Persian Gulf region; therefore, service connection is 
warranted for this disability.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence supports a grant of service connection for bilateral 
iritis.  


FINDING OF FACT

The veteran's bilateral iritis was first incurred on active 
duty.  


CONCLUSION OF LAW

Service connection is warranted for iritis.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a bilateral eye 
disorder.  According to service medical records, he had no 
eye problems in November 1990, when he began his final period 
of active duty.  However, by March 1991, he reported eye 
trouble, described as a burning sensation.  He left active 
duty in July 1991, after which time he continued to 
experience bilateral eye pain and irritation.  A military 
medical report from September 1991 noted complaints of 
increased eye irritation.  

After he left military service in November 1991, the veteran 
continued to seek treatment for a bilateral eye disorder.  
Outpatient treatment notes reflect complaints of "eyes 
burning" in November 1993, "bilateral eye irritation" in 
December 1993, "itching" of the eyes in January 1994, 
"irritation with tearing" in May 1994, and "dry eye 
syndrome" in June 1995.  However, according to a March 1993 
VA medical examination, the veteran's eyes displayed "normal 
ocular health".  

The veteran was afforded a personal hearing in September 1996 
before a traveling member of the Board.  He testified that 
since his service in Saudi Arabia during the Persian Gulf 
conflict, he has experienced intermittent bouts of bilateral 
burning, irritation, and blurred vision of the eyes.  

In a February 1998 statement, Dr. R.G.H., the veteran's 
private physician, indicated he has treated the veteran for 
the past 8 years for iritis.  He described this disability as 
a "chronic recurring eye problem" characterized by 
"intervals of remissions, followed by occasional flare-
ups".  

Analysis

The veteran seeks service connection for bilateral eye 
disability.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In all benefit claims, 
when an approximate balance exists between the positive and 
negative evidence regarding the matter at issue, the benefit 
of the doubt shall be granted the veteran.  38 U.S.C.A. 
§ 5107.  

In the present case, the veteran has argued that he first 
began to experience pain, irritation, and burning in his eyes 
while serving on active duty in the Persian Gulf region.  The 
service medical records show that when he began his last 
period of active duty in November 1990, he had no history of 
eye trouble.  However, by March 1991, he did note a history 
of eye trouble on a military medical history questionnaire, 
and a complaint of burning eyes was noted.  After leaving 
active duty, but still a reservist in the Army National 
Guard, the veteran was again seen for eye irritation in 
September 1991.  Thereafter, he sought treatment from VA and 
private sources for numerous eye symptoms, as is noted above.  
Finally, he has submitted the February 1998 statement of Dr. 
R.G.H., the veteran's private physician, who has treated the 
veteran for the past 8 years for iritis.  The doctor 
described this disability as a "chronic recurring eye 
problem" characterized by "intervals of remissions, 
followed by occasional flare-ups".  This would explain the 
March 1993 VA examination, which found no impairment of the 
veteran's ocular health.  Furthermore, the doctor's statement 
of an 8 year history of iritis is consistent with an onset in 
late 1990 or early 1991.  

Overall, the preponderance of the evidence suggests the 
veteran has a current diagnosis of bilateral iritis which was 
initially incurred on active military service.  This 
diagnosis is the most credible, having been rendered by a 
credible private doctor who has followed the veteran for 8 
years.  The veteran has submitted VA outpatient treatment 
records, a private doctor's statement, and his own sworn 
testimony to that effect.  No evidence to the contrary is of 
record.  Therefore, in light of 38 U.S.C.A. § 5107, service 
connection for bilateral iritis is warranted.  


ORDER

Service connection for bilateral iritis is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


